Citation Nr: 1433472	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for coronary artery disease (CAD) and bypass graft.

2.  Entitlement to an initial rating higher than 20 percent for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes (stomach disability).

3.  Entitlement to an increased initial rating for osteoporosis due to chemotherapy secondary to service-connected stomach disability, higher than 10 percent prior to March 4, 2010, and higher than 20 percent thereafter.

4.  Entitlement to an effective date earlier than January 23, 2006, for the grant of service connection for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes.

5.  Entitlement to an effective date earlier than October 21, 2009, for the grant of a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

6.  Whether the termination of special monthly compensation (SMC) based on being housebound as of February 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and June and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The April 2009 rating decision granted service connection for a stomach disability, and osteoporosis secondary to chemotherapy, and assigned initial 20 and 10 percent ratings, respectively, effective from January 23, 2006.

A March 2010 rating decision granted a 20 percent rating for osteoporosis with vertebral fractures secondary to chemotherapy, effective from March 4, 2010.

The June 2011 rating decision granted entitlement to a TDIU, effective from October 21, 2009.

The September 2011 rating decision granted service connection for CAD and bypass graft, that was assigned an initial 100 percent disability evaluation, effective November 3, 2009, and a 10 percent rating from February 1, 2010.  The RO also granted entitlement to SMC based on being housebound, effective from November 3, 2009 to February 1, 2010.

In October 2013, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The issues of increased initial ratings for the Veteran's stomach disability, CAD, and osteoporosis; an earlier effective date for the grant of a TDIU; and the propriety of the termination of SMC as of February 1, 2010, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1994 rating decision denied service connection for adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure; the Veteran was notified in writing of the decision and his appeal rights; he did not perfect an appeal of this decision, and new and material evidence was not received within the one year period after the August 1994 rating decision.

2.  In September 1996, the Veteran submitted a request to reopen his previously denied claim for service connection for adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure, that was denied by the RO in an October 1996 rating decision; he did not perfect an appeal of this decision, and new and material evidence was not received within the one year period after the October 1996 rating decision.

3.  On January 23, 2006, the RO received the Veteran's request to reopen his claim for service connection for adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure, that was denied by the RO in a May 2006 rating decision; the Veteran perfected an appeal of this determination; and, in a January 2009 decision, the Board reopened the Veteran's previously denied claim and remanded the reopened claim to the RO for additional development.  

4.  Upon review of the additional evidence added to the record, in an April 2009 rating decision, the RO granted service connection for the Veteran's status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to lymph nodes disability, effective from January 23, 2006, the date of receipt of his reopened claim.


CONCLUSION OF LAW

The criteria for an effective date, prior to January 23, 2006, for the grant of service connection for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to lymph nodes, have not been met.  38 U.S.C.A. §§ 5103, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (West 2002 & Supp. 2013).

This earlier effective date claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, there has been no showing or allegation of prejudice to the Veteran in the essential fairness of the adjudication.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Factual Background and Legal Analysis

Contentions

The record reflects that, in the April 2009 rating decision, the RO granted service connection for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to lymph nodes associated with herbicide exposure and awarded an initial 20 percent rating, effective from January 23, 2009.  In written statements and oral testimony, the Veteran and his attorney have variously maintained that a more appropriate date is in 1993 or 1994, when he initially filed a claim for service connection for adenocarcinoma of the stomach.

Legal Criteria and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155 (2013). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 

Where the claimant, or the claimant's representative, within the time specified, files a notice of disagreement with the decision of the agency of original jurisdiction, such agency will take such development or review action as it deems proper under the provisions of regulations not inconsistent with this title.  If such action does not resolve the disagreement either by granting the benefit sought or through withdrawal of the notice of disagreement, such agency shall prepare a statement of the case.  38 U.S.C.A. § 7105(d)(1).  Copies of the statement of the case will be submitted to the claimant and to the claimant's representative, if there is one.  38 U.S.C.A. § 7105(d)(3). 

To be considered timely, the substantive appeal must be filed within 60 days from the date that the RO mails the Statement of the Case to the appellant, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever time period ends later.  In the alternative, a substantive appeal may be filed within the extended time limits prescribed pursuant to a timely filed request for extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2013). 

New and material evidence received prior to expiration of the appeal period will be considered as having been filed in conjunction with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2013).  Such evidence could have the effect of tolling the running of the appeal period until VA readjudicates the claim.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009) ("[w]hen VA fails to consider new and material evidence submitted within the one-year period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final").  

VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In the instant case, no new and material evidence was received within the remainder of the appeal period after the statement of the case, or for that matter, in the one year period after the notice of the August 1994 and October 1996 decisions. 

In essence, the following sequence is required: there must be a decision by the RO, the appellant must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the appellant and, finally, the appellant, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2013).

In this case, there is no contention made by the Veteran or his attorney, nor does the record reflect, that the Veteran filed a claim for service connection for the stomach disability within the first post service year.  Thus, the exception for claims filed shortly after service is not for application in the instant case.  38 C.F.R. § 3.400(b)(2)(i).

Rather, the record shows that, on November 19, 1993, the Veteran filed a formal claim for service connection for, in pertinent part, "stomach cancer related to Agent Orange exposure." 

In the August 1994 rating decision, the RO denied entitlement to service connection for adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure.  The evidence of record at that time included the Veteran's service treatment records that do not discuss adenocarcinoma of the stomach.  Private medical records dated in March 1993 reflect a diagnosis of adenocarcinoma of the distal stomach.  An April 1993 hospital summary indicates that the Veteran underwent a subtotal gastrectomy and chemotherapy for anaplastic adenocarcinoma of the stomach.

The Veteran was notified in writing of the RO's determination and his appellate rights.  He did not appeal and new material evidence was not received within one year of the August 1994 decision.  38 C.F.R. § 3.400(q)(1)(ii).  The RO's decision is final.  38 U.S.C.A. § 7805.

On September 25, 1996, the Veteran submitted a request to reopen his previously denied claim for service connection for adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure.  In an October 1996 rating decision, the RO denied entitlement to adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure.  The evidence added to the record at that time included private medical records, dated from September 1992 to May 1994, regarding treatment for adenocarcinoma of the stomach, some duplicative of those previously considered by the RO, a March 1996 notice from the Agent Orange Veteran Payment Program, noting that the Veteran was eligible for payments from the program, and his September 1996 claim, indicating he was diagnosed with stomach and lymph node cancer in 1993. 

The Veteran was notified in writing of the RO's determination and his appellate rights.  He did not appeal and new material evidence was not received within one year of the October 1996 decision.  38 C.F.R. § 3.400(q)(1)(ii).  The RO's decision is final.  38 U.S.C.A. § 7805.

On January 23, 2006, the RO received the Veteran's request to reopen his claim for service connection for adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure, that was denied in a May 2006 rating decision.  The evidence added to the record at that time included June and July 2006 statements from L.A.M., M.D., and B.F., D.,O., respectively, that associate the Veteran's gastric cancer with exposure to Agent Orange in service.  The Veteran perfected an appeal of the RO's determination.  

In a January 2009 decision, the Board reopened the Veteran's claim and remanded the reopened claim to the RO for further development.  Upon review of the medical evidence and statements added to the record since the October 1996 RO decision, that included a March 2009 VA examiner's opinion, in the April 2009 rating decision, the RO granted service connection for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes associated with herbicide exposure, effective from January 23, 2006. 

In a June 2010 written statement, the Veteran's attorney contends that a more appropriate effective date for the grant of service connection is in 1993 or 1994, when the Veteran filed his initial claim for service connection.  During the October 2013 Board hearing, however, the attorney acknowledged that an effective date earlier than January 23, 2006, was not warranted, as that was the date of receipt of the Veteran's reopened claim.  See Board hearing transcript at page 2.

In this case, the Veteran does not argue, and the record does not show, that extraordinary circumstances prevented him from timely filing a substantive appeal with either the August 1994 or October 1996 RO rating decisions.  Therefore, equitable tolling is not for consideration.  See e.g., Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order).  The appellant bears "the burden of demonstrating that equitable tolling is warranted."  Checo v. Shinseki, 26 Vet. App. 130, 133 (2013).

The remaining way the Veteran could attempt to overcome the finality of the August 1994 or October 1996 decisions is to request a revision of the decision based on clear and unmistakable error (CUE).  See 38 U.S.C.A. § 5109A(a) (West 2002) ("a decision by the Secretary . . . is subject to revision on the grounds of clear and unmistakable error.  If evidence establishes the error, the prior decision shall be reversed or revised."); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decisions has not been alleged and is not before the Board.

Based on the above, the earliest date of receipt of a reopened claim for service connection for the adenocarcinoma of the stomach disability is January 23, 2006, the date the RO received the Veteran's request to reopen his previously denied claim.  An effective date earlier than January 23, 2006, however, is not warranted as VA is not free to award a retroactive effective date prior to the date it receives a claim to reopen unless there is a specific statutory or regulatory authority for such retroactive effective date.  Based on the facts in this case, there is no legal basis for an effective date prior to January 23, 2006, for the award of service connection for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes. 

In reaching this decision, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not for application in this case because the preponderance of the evidence is against the assignment of an earlier effective date.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

For the above reasoning, the Board concludes that an effective date earlier than January 23, 2006, is not warranted for the grant of service connection for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes. 



ORDER

An effective date earlier than January 23, 2006, for the grant of service connection for status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes is denied.


REMAND

Records

The Veteran testified that, in the mid-1990s, he was medically retired from his job at a federal arsenal due his stomach cancer.  See Board hearing transcript at page 10.  He received those benefits "until Social Security" disability benefits were effectuated for 1 or 2 years, after which the Social Security Administration (SSA) disability benefits stopped.  The SSA decision and a complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c) (2 (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In February 2011, the Veteran submitted a signed authorization for VA to obtain his medical records from Mid-America Cardiology/University of Kansas Medical Center for treatment of his heart disability from October 2009 to the present.  VA is required to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A(b),(c) (West 2002 & Supp. 2013).  Efforts should be made to obtain the records identified by the Veteran.

Increased Ratings

CAD

The Veteran was last examined by VA in May 2012.  The examining nurse practitioner did not mention that the Veteran had congestive heart failure (CHF).

During the Veteran's Board hearing, however, his attorney argued that the Veteran had multiple hospitalizations for treatment of CHF in the past 3 years, that warrant an increased rating.  See board hearing transcript at page 47.  See also 38 C.F.R. § 4.104, Diagnostic Code 7017-7005 (2013).  

Private medical records show that, in May 2011, the Veteran was hospitalized for preoperative evaluation for extensive knee surgery and underwent elective cardiac catherization for risk stratification.  CHF was not among his diagnosed disorders.  In July 2012, he was hospitalized for complaint of shortness of breath, although CHF was not noted.  When hospitalized in April 2013, the Veteran's active problem was described as a "CHF exacerbation."  

Here, the Board finds that the Veteran should undergo a new VA examination by cardiologist to determine the current severity and all manifestations of his service-connected CAD.

Stomach Disability

The Veteran argues that his chronic gastrointestinal disability is underrated due to VA's failure to recognize various symptoms as a component of the service-connected disorder.  See e.g., 38 C.F.R. § 7343-7308 (2013).  He asserts that he exhibits vomiting, nausea, exhaustion, faintness, dizziness, and abdominal pain, and weight loss.  See Board hearing transcript at pages 15-16 and 41.  The Veteran testified that he experienced repeated episodes of "dumping syndrome."  Id. at 18.  His weight fluctuated and he said that he weighed 190 pounds two months earlier but currently weighed about 220 pounds.  Id. at 19.  

Additionally, the Veteran argues that he was treated for pernicious anemia with Vitamin B that is associated with his stomach disability.  Id. at 20-21.  Private medical records, dated in June 2007, show that the Veteran had pernicious anemia for which he took Vitamin B12.

A March 2009 VA examiner did not mention anemia.  The Veteran was last examined by VA in April 2011, at which time the examiner noted massive bruising on the Veteran's arms, but did not find anemia.  Private hospital records, dated in July 2012 and April 2013, indicate slightly reduced laboratory findings for hemoglobin, hematocrit, and red blood count, and show that the Veteran took folic acid daily, but do not mention anemia.  The evidence also reflects that the Veteran's weight has fluctuated during the course of his appeal.

In light of the above, the Board finds the Veteran should be afforded a new VA examination by a gastroenterologist to determine the current severity and all manifestations of his service-connected stomach disability

Osteoporosis with Vertebral Fractures

The evidence suggests that the Veteran's osteoporosis associated with chemotherapy may be more extensive than just vertebral fractures rated by the RO in March 2010.  In April 2011, a private physician noted that the Veteran had avascular necrosis in his left knee that was "possibly related to [chemotherapy]."  A total knee replacement was performed in mid-2011.  In May 2012, the Veteran had left hip pain and was noted to have a healing left sub trochanteric femoral stress fracture (left femur).  

Further, in April 2011, the Veteran underwent a VA examination.  He complained of constant stiffness, fatigue, spasms, decreased motion, parathesias and numbness, and weakness of the spine and legs.  He had erectile dysfunction due to his spine condition and was unable to achieve an erection.  The Veteran reported overall functional impairment in that he was unable to walk unassisted and could not stand for an extended period of time.  The Veteran's gait required a walker.  As to his spine, the Veteran required a back brace. 

The examiner found that joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

The examiner, however, did not address whether the Veteran's osteoporosis caused limitation of motion or function based on easy fatigability, as he reported.  See e.g., Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (to the effect that a VA examination is inadequate if it does not report the extent of additional limitation caused by pain).

A new VA examination is warranted to determine the current severity and all manifestations of the Veteran's service-connected osteoporosis due to chemotherapy.

Extra Schedular Ratings

Increased Ratings

The Veteran's attorney argues that the Veteran's service-connected CAD, stomach, and osteoporosis, disabilities warrant consideration of extra-schedular ratings.  The Veteran testified that he stopped working in the mid 1990s due to his service-connected stomach cancer and its residuals.  See Board hearing transcript at page 4.

Under § 3.321(b)(1) (2013), an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

On remand, VA medical opinions should be obtained as to effects of the Veteran's disabilities on his ordinary life and occupation.

Then, consideration must be given as to whether the record suggests an exceptional or unusual disability picture so as to be referred to the VA Under Secretary for Benefits or Director of Compensation and Pension (C&P) Service, for consideration of the assignment of an extra-schedular disability rating.  It is improper for the Board to consider, in the first instance, entitlement to an extra-schedular disability rating.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. at 94 (1996).

Earlier Effective Date for TDIU

The Veteran's attorney argues that a more appropriate effective date for the award of a TDIU is in 2006 and that extra-schedular consideration is warranted.  Id. at 3.

Prior to October 21, 2009, the Veteran did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is also prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of C&P for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Other Matters

The Board will defer consideration of the Veteran's claim regarding the propriety of the termination of SMC pending adjudication of the increased rating claim for CAD, on which the award and termination of SMC was based.

Accordingly, the case is REMANDED for the following action:

1. Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran.  Efforts to obtain these records should continue until it is deemed that further attempts would be futile, in which case this must be communicated to the Veteran.

2. Obtain all medical records regarding the Veteran's treatment by Mid-America Cardiology/University of Kansas Medical Center, 3901 Rainbow Blvd., Kansas City, KS 66160, dated since October 2009, and by any additional VA or non-VA medical provider identified by him.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completion of the development requested above, schedule the Veteran for a VA cardiology examination by a physician to determine the current severity and all manifestions of his service-connected CAD.  The claims file should be made available to the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  In particular, the examiner should address the following:

a. the number of workload METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.

b. If there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.

c.  If the Veteran had chronic congestive heart failure or more than one episode of acute congestive heart failure in the past year.

d. If the Veteran has left ventricular dysfunction and, if so, the percent of ejection fraction.

e. The examiner should provide a full description of the effects the disability had on the Veteran's ordinary activities over the course of the appeal period (since January 2006).  The examiner should also fully describe the impact the disability has had on the Veteran's economic adaptability over the course of the appeal period.

f. Reasons should be provided for all opinions and conclusions offered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Schedule the Veteran for a VA gastrointestinal examination by a physician to determine the current severity and all manifestions of his service-connected status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes.  The claims file should be made available to the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The examiner should address the following: 

a. does the Veteran have nausea, exhaustion, faintness, dizziness, pain, and anemia (if found) that are symptoms of his chronic gastrointestinal disability, to include his gastrectomy?

b. Does the Veteran have dumping syndrome due to his stomach disability?

c. Is there evidence of hypoglycemic symptoms and weight loss with malnutrition and anemia?

d. Is there evidence of less frequent episodes of epigastric distress with characteristic mild circulatory symptoms after meals with diarrhea and weight loss?

e. The examiner should provide a full description of the effects the disability had on the Veteran's ordinary activities over the course of the appeal period.  The examiner should also fully describe the impact the disability has had on the Veteran's economic adaptability over the course of the appeal period.

f. Reasons should be provided for all opinions and conclusions offered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. Schedule the Veteran for a VA orthopedic examination by a physician to determine the current severity and all manifestions of his service-connected osteoporosis.  The claims folder should be made available for the examiner to review.  All indicated tests and studies, including range of motion, should be performed on all affected joints, and all clinical findings reported in detail.  The examiner should address the following:

a. does the Veteran have avascular necrosis due to chemotherapy?  If so, the examiner should describe all manifestations of the avascular necrosis.

b. The examiner should identify all manifestations of the Veteran's osteoporosis due to chemotherapy, including vertebral fractures and any other affected joint, including the knee and hip, if warranted.

c. What are the ranges motion for the Veteran's spine and any other joint affected by his osteoporosis?

d. Is there any additional range of motion loss for any affected joint, due to flare ups, weakened movement, excess fatigability, incoordination, or pain?  If so, please estimate this amount, expressed in degrees of lost motion (the Veteran is competent to report the extent of lost motion during flare-ups).

e. The examiner should also address the question of any neurological manifestations of the osteoporosis disability, including the spine, and the severity thereof.

f. The examiner should provide a full description of the effects the disability has had on the Veteran's ordinary activities over the course of the appeal period.  The examiner should also fully describe the impact the disability has had on the Veteran's economic adaptability over the course of the appeal period.

g. Reasons should be provided for all opinions and conclusions offered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. Then, refer the Veteran's case to VA's Director of Compensation & Pension for consideration of entitlement to an extra-schedular rating for CAD, status post subtotal gastrectomy for adenocarcinoma of the stomach with metastasis to the lymph nodes, and osteoporosis due to chemotherapy under 38 C.F.R. § 321(b)(1).  If, after completion of the above, the Veteran's percentage rating(s) do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) prior to October 21, 2009, also refer his case for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b). 

7. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


